TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 21, 2013



                                     NO. 03-12-00579-CV


      Appellant, Robert Kinney// Cross-Appellants, BCG Attorney Search, Inc.; and
                   Professional Authority, Inc. d/b/a Legal Authority

                                               v.

    Appellees, BCG Attorney Search, Inc.; and Professional Authority, Inc. d/b/a Legal
                      Authority// Cross-Appellee, Robert Kinney




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND DISMISSED IN PART--
                     OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment

EXCEPT for the portion of the trial court’s order denying Kinney’s motion to dismiss as to

BCG Attorney Search, Inc., and Professional Authority, Inc. d/b/a/ Legal Authority’s breach of

contract and breach of fiduciary duty claims: IT IS THEREFORE considered, adjudged and

ordered that the portion of the trial court’s order denying Kinney’s motion to dismiss as to BCG

Attorney Search, Inc., and Professional Authority, Inc. d/b/a/ Legal Authority’s breach of

contract and breach of fiduciary duty claims is reversed, and judgment is rendered dismissing

those claims. We affirm the trial court’s order in all other respects. It is FURTHER ordered
that the appellees pay all costs relating to this appeal, both in this Court and the court below; and

that this decision be certified below for observance.